Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1330
                     Lower Tribunal No. F90-48092B
                          ________________

                           Ana Maria Cardona,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.


     Ana Maria Cardona, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.